DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-14 are pending.  Claims 1-12 and 14 are rejected herein.  Claims 6 and 13 are indicated as containing allowable subject matter.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 6-10, and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4:  Claim 4 recites “optionally wherein…”.  This clause is indefinite because it is unclear whether paraffin smoke is within the scope of the claims.  The clause should be removed or paraffin smoke should be added with definite language.  The claim has been examined as if this clause were not present.
Regarding claim 6:  It is not clear from the terms “first airborne substance” and “second airborne substance” if they are meant to be two different compositions or two separate instances of the same substance.  The claim has been taken to mean the latter in keeping with para. 50 of the specification as published.  This limitation should be made definite which can be done by having the claim recite “a second airborne substance different than the first airborne substance”.
Regarding claim 7:  Claim 7 also has an “optionally…” clause and is indefinite for the same reasoning as claim 4.  This claim has been examined as if this clause were not present.
Regarding claim 10:  This claim is indefinite because it appears to remove limitations from an independent claim.  All of the limitations of claim 1 must be present in claim 10 because it depends from claim 1, but claim 10 appears to try to only recite a capsule and not the aspirating detector and the sampling pipe.  This claim has not been further examined because the limitations are addressed in claim 7.
Regarding claim 12:  Claim 12 recites that the substance is installed “in and/or on a sampling pipe”.  And/or is a problematic phrase and should be avoided whenever possible, but beyond that it is unclear how the device can be installed both in and on the pipe at the same time.  The drawings provide no guidance as to how this is possible.  The claim has been examined as if the claim recited “in or on a sampling pipe”.
Regarding claims 8 and 9:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8, 11, and 14 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by SHOJI et al. (JP 2016015028 A).  Please note that a translation of this reference was already made of record on 12/18/2020 and all references to paragraph numbers are to that translation.
Regarding claim 1:  SHOJI discloses:  An aspirating detection system (FIG. 1) for monitoring an environment (inside 100), the system comprising: an aspirating detector (2) for aspirating and detecting smoke in a sample of air (para. 26-27); a sampling pipe (3) for providing a sample of air to the aspirating detector, the sampling pipe at least partially exposed to the monitored environment (para. 27); and a heat-detection device (C in FIGS. 3 and 4A) exposed to the monitored environment (installed near 103) and arranged to emit an airborne substance into the sampling pipe when the temperature of the monitored environment exceeds a predetermined threshold (para. 39); wherein the aspirating detector is arranged to detect the airborne substance and thereby detect that the temperature of the monitored environment exceeds the predetermined threshold (para. 40).
Regarding claim 4:  SHOJI discloses:  the airborne substance is at least one of an aerosol (smoke in para. 42) or a target gas (specific scent in para. 46); optionally wherein the airborne substance is paraffin smoke (para. 56).
Regarding claim 5:  SHOJI disclose:  the monitored environment comprises a first volume and a second volume (multiple 101s in FIG. 1); wherein the sampling pipe (3) is disposed at least partially in the first volume and at least partially in the second volume (FIG. 1 shows that it connects to all four volumes.); wherein the heat-detection device is disposed in the first volume (near 103 in FIGS. 2 and 3); and wherein the sampling pipe comprises an opening into the second volume for aspirating air from the second volume (para. 27).
Regarding claim 7:  SHOJI discloses:  the heat-detection device (C) is a heat-detection capsule (FIG. 4; para. 39) comprising a portion arranged to structurally fail (adhesive C4; para. 54) when the temperature of the monitored environment exceeds the predetermined threshold and thereby release the airborne substance (S; para. 54); optionally wherein the portion is configured to melt when the temperature of the monitored environment exceeds the predetermined threshold (para. 54).
Regarding claim 8:  SHOJI discloses:  the heat-detection capsule (C) further comprises a casing (C1, C7, C3); wherein the casing and the portion are arranged to encapsulate the airborne substance (S; FIG. 4).
Regarding claim 11:  SHOJI discloses:  A method of determining that a temperature in a monitored environment (101) has exceeded a predetermined threshold (para. 50), the method comprising: providing an aspirating detection system (2 in FIG. 1) for aspirating and detecting an airborne substance (para. 26-27); providing a substance (S) or device (C in FIGS. 3 and 4) arranged to emit the airborne substance (S) when the temperature within the monitored environment exceeds the predetermined threshold (para. 39); and determining in response to the detection of the airborne substance (S) that the temperature in the monitored environment has exceeded the predetermined threshold (display and audible warning in para. 31).
Regarding claim 14:  SHOJI discloses:  retrofitting the substance or device to the aspirating detection system (Para. 8 states that it is already known to detect fires by detecting smoke, and the device C in FIG. 3 is completely separate from the smoke detection system (2, 3) which means that it is retrofitted to the system.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHOJI in view of AL-FARRA et al. (US Pub. 2016/0314669).
Regarding claims 2, 3, and 12:  SHOJI does not teach that the heat-detection device is installed in or on the sampling pipe.
Al-FARRA however does teach a heat-detection device (plug that melts at a predetermined melting point as discussed in para. 40) that is installed at the entry to a sampling pipe (point 36 in FIG. 3; para. 39-40) on his aspirated smoke detector (para. 32).  The heat detection device also seals the opening (para. 39-40) thus meeting the limitations of claim 3.
One skilled in the art at the time the application was effectively filed would be motivated to use the sealed opening of AL-FARRA on the device of SHOJI because it generates a detectable change in flow which allows a smoke detector to function as a heat detector (para. 8 of AL-FARRA).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHOJI.
Regarding claim 9:  SHOJI only uses the generic term “adhesive agent” as does not specify that it is formed of a polycarbonate material.
The Examiner takes Official Notice that adhesives made of polycarbonate are known and would be obvious to use because they can be formulated to melt as the specified range of 100 to 200 degrees C (para. 55 of SHOJI).
Allowable Subject Matter
Claim 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and clearing up any issues under 35 U.S.C.112.  The prior art does not teach or suggest a second airborne substance that is different than the first airborne substance such that it is released at a second predetermined threshold.  Please note that claim 6 does not explicitly state that the first and second airborne substances are different.  This should be made explicit in keeping with para. 50 of the specification as published.  This limitation is important as it allows the detector to determine the location of the temperature exceeding the predetermined threshold based on the type of airborne substance detected as recited in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SEMENOVNA et al. (RU 2580816 C1) discloses an aspiration fire detector that has a temperature sensor at the tip of the intake pipe, and has both smoke and gas detectors.  SIEMENS et al. (US Pub. 2007/0008157) discloses an aspiration smoke detector that has an artificial smoke generator located at the suction openings for the purposes of testing the device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856